DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 01/21/21, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 09/24/20, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 12 and 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Haynes et al. (US 2015/0054229 A1) in view of Clapp, Jr. et al. (US 6792191 B1).
	With respect to claims 1 and 16, Haynes et al. (figures 1-3) disclose an entry module assembly comprising an entry module plate (15) defining an aperture (22) configured to receive a cable (elongate member such as a cable ([0061]) therethrough; and a seal (5) coupled to the entry module plate (15) and extending through the aperture (22) of the entry module plate, the seal (5) configured to provide a substantially seal between a cable (elongate member such as a cable ([0061]) extending through the seal and the seal, and between the seal and the aperture in the entry module plate (figure 2), the seal (5) comprising a first seal section (34) defining a first internal cylindrical surface (figure 2) defining a first internal diameter configured to provide a substantially seal between the first internal cylindrical surface and an external surface of a cable (figure 2); and a second seal (33) section coupled to the first seal section (34) and defining a second internal cylindrical surface defining a second internal diameter (figure 2) configured to provide a seal between the second internal cylindrical surface and an external surface of a cable, wherein the first internal diameter (of 34) and the second internal diameter (of 33) differ from one another (figure 2).
Haynes et al. do not explicitly disclose the seal configured to provide a substantially fluid-resistant seal between a cable extending through the seal.
However, Clapp, Jr. et al. teach a device including the seal configured to provide a substantially fluid-resistant seal between a cable extending through the seal (column 6, lines 56-62). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haynes et al. to include the above features (accordance with the teaching of Clapp, Jr. et al.) for the purpose of providing a sealing material to seal the interior compartment from adverse environmental effects (column 7, lines 6-7).
	With respect to claims 2 and 17, Haynes et al. (figures 1-3) disclose the seal, wherein the first seal section (34) further defines a first external surface (outer side of 34, figure 2) defining at least one first external dimension configured to pass through an internal surface of an aperture (15A) through a plate (15); and the second seal section (33) further defines a second external surface (outer side of 33, figure 2) defining at least one second external dimension configured to pass through the internal surface of the aperture through the plate (15, figure 2), wherein the at least one first external dimension (34) is greater than the at least one second external dimension (33) (see figure 2).  
	With respect to claims 3 and 18, Haynes et al. (figures 1-3) disclose the seal, further comprising a flange section (7, figure 3) coupled to the first seal section opposite the second seal section (33), the flange section (7) defining an internal flange opening (22) and an external flange portion projecting outwardly (figures 2-3).  
 	With respect to claim 12, Haynes et al. (figures 1-3) disclose the seal, further comprising a tab (outer seal 6) coupled to the second seal section (33) and providing a barrier at an end of the second internal cylindrical surface opposite the first internal cylindrical surface (see figure 1).  
	With respect to claim 14, Haynes et al. (figures 1-3) disclose the seal, further comprising an internal transition section (the step from the inside between 33 and 34) between the first internal cylindrical surface and the second internal cylindrical surface (see figure 2).  
	With respect to claim 15, Haynes et al. (figures 1-3) disclose the seal, further comprising an external transition section (the step from the outside between 33 and 34) between the first external surface and the second external surface (see figure 2).  

    PNG
    media_image1.png
    376
    538
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    386
    543
    media_image2.png
    Greyscale




Allowable Subject Matter
9.	Claims 4-11, 13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to disclose the seal, wherein the external flange portion defines a cross-section comprising a first flange seal surface and a second flange seal surface opposite the first flange seal surface, and wherein the first flange seal surface and the second flange seal surface are configured such that a first flange seal surface of a first seal and a second flange seal surface of a second seal abut one another at a seal interface providing a substantially fluid-resistant seal between the first flange seal surface of the first seal and the second flange seal surface of the second seal as recited in claim 4; further comprising a flange transition section coupling the first seal section and the flange section to one another, the flange transition section defining a flange groove defining an outer groove surface configured to provide a substantially fluid-resistant seal between the outer groove surface of the flange groove and an internal surface of an aperture through a plate as recited in claim 6, further comprising a retainer lip between the first external surface and the second external surface and projecting outwardly beyond the first external surface as recited in claim 9 and wherein the tab comprises an opening configured to receive a hook for pulling the seal longitudinally partially through an aperture in a plate receiving the seal as recited in claim 13.  



Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (US 9447909 B2) disclose a connector assembly.  Andresen et al. (WO 2013/050180 A2) disclose a cable feedthrough.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2874